Exhibit 10.1

 

COMMON STOCK PURCHASE AGREEMENT

 

This COMMON STOCK PURCHASE AGREEMENT (the “Agreement”), made this 28th day of
September, 2017, by and among Andy Z. Fan (the “Seller”) and Yap Nee Seng (the
“Purchaser”).  The Seller and the Purchaser may be referred to herein singularly
as a “Party” and collectively, as the “Parties”.

 

RECITALS

 

WHEREAS. the Parties wish to enter into this Agreement to set forth the terms
and conditions upon which the Seller will sell Forty Million Twenty
(40,000,020), shares representing 92.1% of the total outstanding common stock
(the “Shares”), of Sichuan Leaders Petrochemical Company., a Florida corporation
(the “Company”), owned of record and beneficially by the Seller to the Purchaser
and the Purchaser will purchase the Shares from the Seller;

 

WHEREAS, the Purchasers have appointed Law Office of Yue & Associates, P.C., to
act as their attorney and to represent them in the negotiation with respect of
the purchase of the Shares; and

 

WHEREAS, the Parties have appointed J. M. Walker & Associates, Attorneys At Law,
to act as the Escrow Agent (the “Escrow Agent”) for this transaction and to
receive and hold all consideration received from the Purchaser for the sale of
the Shares hereunder and all documents, stock certificates and corporate records
of the Company to be delivered by the Seller and the Company to the Purchaser
hereunder (collectively, “Documents”), in the Jody M. Walker COLTAF Trust
Account, (the “Escrow Account”) unless other arrangements are agreed to by the
Parties; and

 

WHEREAS, the Parties have entered into an escrow agreement of even date herewith
(the “Escrow Agreement”) to effect the foregoing.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the mutual promises, covenants and
representations contained herein, the parties herewith agree as follows:

 

ARTICLE I

SALE AND PURCHASE OF THE SHARES

 

1.01 Sale. Subject to the terms and conditions of this Agreement, the Seller
agree to sell the Shares, and the Purchaser shall purchase the Shares, for a
total of Three Hundred Seventy-Five Thousand Dollars USD ($375,000.00) (the
“Purchase Price”).  This is a private transaction between the Seller and
Purchaser.

 



 1 

 

 

1.02 Escrow Agent. Pursuant to the Escrow Agreement the Parties have appointed
the Escrow Agent as to the distribution of the Purchase Price received for the
sale of the Shares and distribution of the Documents to be held in the Escrow
Account.

 

1.03 Deposit; Due Diligence.

 

(a) Upon execution of this Agreement, the Purchaser shall make, by wire
transfer, a refundable deposit (the “Deposit”) in the amount of Thirty Thousand
Dollars USD ($30,000.00), to the Escrow Account on or before September 28, 2017,
for the Shares being sold by the Seller. The Deposit shall become non-refundable
after ten business (10) days from the signing of this Agreement.  The amount
deposited will be held in the Escrow Account until Closing (as hereinafter
defined) of this Agreement) or until otherwise released as provided in this
Agreement.

 

(b) The Deposit shall be fully refundable for a period of ten business (10) days
from the signing of this Agreement for any reason or no reason (the “Due
Diligence Period”).   Unless an extension of time is agreed to in writing by
both parties, the Purchaser has until close of business (5:00 PM Pacific
Standard Time) October 13, 2017 to complete due diligence (SUBJECT ALWAYS TO the
Seller making available on a timely basis to the Purchaser and/or his attorney
all required documents and/or information which the Purchaser’s attorney has
requested or documents and/or information which the Seller is obliged to provide
and deliver to enable the Purchaser’s attorney to carry out and complete a due
diligence on the Company) and to notify the Escrow Agent in the event the
Purchaser wants to cancel the transaction for a full refund of the Deposit. In
the event the Escrow Agent fails to receive written notification by the
aforementioned time and after the Due Diligence Period, the Deposit will be
non-refundable unless the Seller fails to fulfill any of their obligations under
this Agreement. In addition, if after signing this Agreement and prior to the
Closing, in performing due-diligence, the Purchaser discovers something of
significance with respect to the Seller or the Company that is not previously
disclosed herein and that changes the structure and intent of this Agreement and
the transaction contemplated hereby as defined as Seller’s default (the
“Default”), the Purchaser will notify the Seller of the such by written notice
given in to the addresses and in the manner provided in Section 6.08 of this
Agreement and request refund of the Deposit.  The Seller shall have ten (10)
days after receiving any such notice to correct the discrepancy, to the extent
correctable, to the reasonable satisfaction of the Purchaser or the Deposit will
be refunded to the Purchaser by the Escrow Agent. If after the due diligence
deadline and before the Closing Date, the Seller breaches this Agreement to
enter into sales agreement with anyone other than the Purchaser or the Seller
refuses to close, the Seller is obligated to return to the Purhcaser all
considerations that have been paid by the Purchaser to the Seller prior to
Closing and in addition, pay the Purchaser an amount equicvalent to the Deposit
as agreed liquidated damages (the “Liquidated Damages”). The account wire
instructions for the Deposit herein and payment pursuant to Sections 1.04 and
3.01(b) (i) are as follows:

 

First Bank of Colorado

Englewood, Colorado 80155

800-964-3444

ABA Routing #107005047

SWIFT code: FBCRUS51

 

FOR THE ACCOUNT OF:

 

Jody M. Walker COLTAF Trust Account

7841 South Garfield Way

Centennial, Colorado 80122

Account # 419-123-1973

 



 2 

 

 

Within three (3) business days after receipt of the Deposit by the Escrow Agent,
the Seller will make available by Google Drive or Drop Box, or by email, for
review by the Purchaser, the Documents, any and all other documents and records
of the Company and all other information regarding the Seller or the Company
which the Purchaser requests.

 

The Purchaser will provide Seller with the information as requested by the
Seller concerning the Purchaser, including information on its proposed director
nominees.

 

1.04 Balance of Purchase Price; the Closing; Termination prior to Closing.

 

(a) It is agreed that the full amount of the Purchase Price will be wire
transferred to the Escrow Account on or before October 16, 2017 and that the
closing of the sale and purchase of the Shares (the “Closing”) will take place
on October 18, 2017.  It is agreed that all of the Shares and the Documents
shall remain in the Escrow Account until the full Purchase Price of $375,000.00
has been paid into Escrow, whereupon the Closing shall take place and the
Documents shall be disbursed to the Purchaser and the Purchase Price shall be
shall be disbursed as per instructions of the Seller’ Representative.

 

(b) In addition to the termination provision set forth in Section 1.03(b) above,
this Agreement may be terminated prior to the Closing (i) unilaterally by the
Seller if: (A) the balance of the Purchase Price for the Shares is not paid in
full on or before October 16 , 2017, unless an extension of time is agreed to in
writing by both parties; or (b) the Purchaser has failed to comply with all
material terms of this Agreement; and (ii) unilaterally by the Purchaser if the
Seller have failed to comply with all material terms of this Agreement if (a)
the Documents from the Seller and the Company are not delivered to Escrow Agent
and Transfer Agent on or before October 16, 2017, unless an extension of time is
agreed to in writing by both parties; or (b) the Seller have failed to comply
with all material terms of this Agreement. Upon termination of this Agreement
pursuant to clause (i) above, all consideration paid by the Purchaser and the
Documents shall be delivered to Seller in accordance with the terms of the
Escrow Agreement. Upon termination of this Agreement pursuant to clause (ii)
above, all consideration paid by the Purchaser shall be delivered to the
Purchaser and in addition, the Seller shall be obgliated to pay the Liquidated
Damages to the Purchaser. , and all Documents shall be delivered to the Seller
in accordance with the terms of the Escrow Agreement.

 

ARTICLE II

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SELLER

 

The Seller represents and warrants to and covenant with the Purchaser that as of
the date of this Agreement as of the date of the Closing:

 

2.01 Organization. The Company is a Florida corporation duly organized, validly
existing, and in good standing under the laws of that state, has all necessary
corporate powers to own properties and carry on a business, and is duly
qualified to do business and is in good standing in the State of Florida, and
elsewhere (if required). All actions taken by the incorporators, directors
and/or stockholders of the Company have been valid and in accordance with the
laws of the state of Florida.

 



 3 

 

 

2.02 SEC Reporting Status/OTCQB Quotation/DTC Eligibility.

 

(a) The Company is a reporting company and is required to file periodic reports
with the Securities Exchange Commission (the “SEC”) pursuant to the Securities
Exchange Act of 1934, as amended (the “Exchange Act”). The Company is current in
all of it’s filings with the SEC.

 

(b) The Company is a “shell” company (as such term is defined in Rule 12b-2
under the Exchange Act).

 

(c) The Company’s common stock is included for quotation on the Pink Sheets
market maintained by OTC Markets Group under the symbol SLPC.

 

(d) The Company’s common stock is DTC-eligible to the best of knowledge of the
Seller, DTC has not taken, and will not take action to impose directly and/or
indirectly a “chill” or other restrictions on the common stock.

 

2.03 Authorization; Enforcement; Validity. The Seller has all requisite power,
authority and legal capacity to enter into and perform his obligations under
this Agreement, the Escrow Agreement and any other agreements that may be
entered into by the Seller in connection with the transactions contemplated by
this Agreement (collectively, the “Transaction Documents”). This Agreement and
all the other Transaction Documents have been duly executed and delivered by the
Seller and constitute the legal, valid and binding obligations of the Seller,
enforceable against each Seller in accordance with their respective terms.

 

2.04 Capitalization.

 

(a) The authorized capital stock of the Company consists of 5,000,000,000 shares
of common stock, $0.01 par value, of which 43,425,000 Shares are issued and
outstanding.  The Company has no preferred shares authorized. All outstanding
Shares are fully paid and non-assessable, free of liens, encumbrances, options,
restrictions and legal or equitable rights of others not a party to this
Agreement.  At the Closing, there will be no outstanding subscriptions, options,
rights, warrants, convertible securities, or other agreements or commitments
obligating the Company to issue or to transfer from treasury any additional
shares of its capital stock.

 

(b) None of the outstanding Shares are subject to any stock restriction
agreements or the beneficiary of any agreement requiring the Company to register
shares under the Securities Act of 1933, as amended (the “Securities Act”).
There are approximately 36 stockholders of record of the Company plus shares in
street name, if any. All of such stockholders have valid title to the Shares and
acquired their Shares in a lawful transaction and in accordance with Florida
corporate law, the Securities Act and applicable state securities laws based
upon of their respective states of residence.

 



 4 

 

 

2.05 Subsidiaries. The Company does not own or control, directly or indirectly,
any interest in any other corporation, partnership, trust, joint venture,
limited liability company, association, or other business entity. The Company is
not a participant in any joint venture, partnership or similar arrangement.

 

2.06 SEC Documents; Financial Statements. The Company has (including within any
additional time periods provided by Rule 12b-25 under the Exchange Act) filed
all reports, schedules, forms, statements and other documents required to be
filed by it with the SEC pursuant to the reporting requirements of the Exchange
Act through the period of June 30, 2017.

 

All filings, all exhibits included therein and financial statements, notes and
schedules thereto and documents incorporated by reference therein, all
amendments thereto and all schedules and exhibits thereto and to any such
amendments being hereinafter referred to collectively, as the “SEC Documents”).
Through June 30, 2017 all of the SEC Documents are available on the SEC’s EDGAR
system. To the best of knowledge of the Seller, as of their respective filing or
effective dates, as applicable, the SEC Documents complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the SEC promulgated thereunder applicable to the SEC Documents and the
Securities Act and the rules and regulations promulgated thereunder.

 

As to the best of knowledge of the Seller, and as of their respective filing and
effective dates, as applicable, none of the SEC Documents contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

 

2.07 Internal Accounting Controls; Sarbanes-Oxley Act of 2002. To the best of
knowledge of the Seller, the Company is in compliance with the requirements of
the Sarbanes-Oxley Act of 2002 applicable to it as of the date hereof. The
Company maintains a system of internal accounting controls sufficient to provide
reasonable assurance that: (i) transactions are executed in accordance with
management’s general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability; (iii) access to assets is permitted
only in accordance with management’s general or specific authorization; and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosures controls and procedures to ensure that material
information relating to the Company, is made known to the certifying officers by
others within those entities, particularly during the period in which the
Company’s Form 10-K or 10-Q, as the case may be, is being prepared. The
Company’s certifying officers have evaluated the effectiveness of the Company’s
controls and procedures as of the date of its most recently filed periodic
report (such date, the “Evaluation Date”). The Company presented in its most
recently filed periodic report the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no significant changes in the Company’s internal controls over financial
reporting (as such phrase is defined in Item 308 of Regulation S-B under the
Exchange Act) or, to the Company’s knowledge, in other factors that could
significantly affect the Company’s internal controls over financial reporting.
The Company’s auditors, at all relevant times, have been duly registered in good
standing with the Public Company Accounting Oversight Board.

 



 5 

 

 

2.08 Liabilities. Notwithstanding the foregoing, the Company shall not, as of
the Closing, have any debt, liability, or obligation of any nature, except for
three Promissory Notes that will be paid from the Escrow Account and cancelled
and any other liabilities,whether accrued, absolute, contingent, or otherwise
that shall be paid, cancelled or forgiven at the Closing as set forth in
Schedule A, .  

 

2.09 Litigation. To the Best of knowledge of the Seller, neither the Seller nor
the Company is a party to any direct and/or indirect litigation, arbitration
and/or other proceedings and the Seller are not aware of any pending, threatened
or asserted claims, lawsuits or contingencies involving the Seller and/or the
Company or any of their respective assets, including without limitation, in the
case of the Seller, the Shares. There is no dispute of any kind between the
Seller and/or the Company and any third party. Neither the Seller nor the
Company is party to any suit, action, arbitration, or legal administrative or
other proceeding, or pending governmental investigation. To the best knowledge
of the Seller, there is no basis for any such action or proceeding and no such
action or proceeding is threatened against the Seller and/or the Company.
Neither the Seller nor the Company is party to or in default with respect to any
order, writ, injunction, or decree of any federal, state, local, or foreign
court, department, agency, or instrumentality.

 

2.10 Tax Returns. The Company has filed all state and federal tax returns
required to be filed by it through the date hereof in the United States. As of
Closing, there shall be no taxes of any kind due or owing for the years of 2016
and before.

 

2.11 No Conflicts. The execution and delivery of this Agreement and the other
Transaction Documents by the Seller and the performance by the Seller of their
obligations hereunder and thereunder will not cause, constitute, or conflict
with or result in (a) any breach or violation or any of the provisions of or
constitute a default under any license, indenture, mortgage, charter,
instrument, articles of incorporation, bylaw, or other agreement or instrument
to which the Seller, the Company or the directors and officers of the Company
are a party, or by which they or their respective assets may be bound, nor will
any consents or authorizations of any party other than those hereto be required,
(b) an event that would cause Seller and/or the Company to be liable to any
third party; or (c) an event that would result in the creation or imposition of
any lien, charge, or encumbrance on any asset of the Company or upon the Shares.

 

2.12 Contracts, Leases and Assets. The Company is not a party to any contract,
agreement or lease (unless such contract, agreement or lease has been assigned
to and assumed by another party and the Company has been released from its
obligations thereunder) other than its the contract with the Transfer Agent. No
person holds a power of attorney from the Company or of the Seller.

 

2.13 Compliance with Laws. To the best of knowledge of the Seller, the Company
has complied in all material respects, with, and is not in violation of any,
federal, state, or local statute, law, and/or regulation in the United States.
The Company has complied with all federal and applicable state securities laws
in connection with the offer, sale and distribution of its securities both in
the United States. The Shares being sold by the Seller to the Purchaser
hereunder are being sold in a private transaction between the Seller and the
Purchaser exempt from the registration requirements of Section 5 of the
Securities Act under the rules, regulations and interpretations of the
Securities Act.

 



 6 

 

 

2.14 Conduct of Business. Prior to the Closing, the Company shall conduct its
business in the normal course, and shall not (without the prior written approval
of Purchaser): (a) sell, pledge, or assign any assets; (b) amend its Certificate
of Incorporation or Bylaws; (c) declare dividends, redeem or sell stock or other
securities; (d) incur any liabilities, except in the normal course of business,
which liabilities will be paid, cancelled or forgiven at or prior to Closing;
(e) acquire or dispose of any assets, enter into any contract, guarantee
obligations of any third party; (f) enter into any other transaction; or (g)
enter into an agreement to do any of the foregoing.

 

2.15 Corporate Documents. Each of the following documents, which shall be true,
complete and correct in all material respects, will be submitted on or before
the Closing:

 

(a) Certificate of Incorporation and all amendments thereto;

 

(b) Bylaws and all amendments thereto;

 

(c) Minutes and Consents of the board of directors;

 

(d) Minutes and Consents of shareholders;

 

(e) List of directors and officers;

 

(f) Certificate of Good Standing from the Secretary of State of Florida.

 

(g) Current Shareholder list from the Transfer Agent; and

 

(h) Copies of the Company’s agreements with its transfer agent, auditor and
Edgar filing agent if, in each case, the terms of such agreement require the
Company to pay any amount if it elects to terminate such agreement.

 

(i) Copies of agreements relating to any and all debt and liabilities that were
cancelled, paid or forgiven.

 

All minutes, consents or other documents pertaining to the Company to be
delivered at or before the Closing pursuant to this Section 2.15 shall be valid
and in accordance with the laws of Florida.

 

2.16 Title. The Seller have good and marketable title to all of the Shares being
sold by them to the Purchaser pursuant to this Agreement, and upon payment of
the Purchase Price therefore, Purchaser will receive good and marketable title
to the Shares subject only to such liens thereon as may be created by Purchaser.
 The Shares will be, at the Closing, free and clear of all liens, security
interests, pledges, charges, claims, encumbrances and restrictions of any kind,
except for restrictions on transfer imposed by federal and state securities
laws.  None of the Shares are or will be subject to any voting trust or
agreement.  No person holds or has the right to receive any proxy or similar
instrument with respect to such Shares.  Except as provided in this Agreement,
the Seller are not a party to any agreement, which offers or grants to any
person the right to purchase or acquire any of the Shares. There is no
applicable local, state or federal law, rule, regulation, or decree which would,
as a result of the purchase of the Shares by Purchaser (and/or assigns) impair,
restrict or delay voting rights with respect to the Shares.

 



 7 

 

 

2.17 Transfer of Shares.

 

(a) The Seller will have the responsibility for sending (i) stock certificates
evidencing the Shares (the “Original Certificates”) together with duly executed
stock powers with a medallion guaranty accepatipal to and confirmed by the
Transfer Agent to the Transfer Agent; (ii) instruction from seller to instruct
the Transfer Agent to send new stock certificates of 40,000,020 shares
registered in the names directed by the acceptable to the Purchaser; (iii) a
confirmation letter from Transfer Agent to the Purchaser’s attorney that it has
received copies of all documents required to transfer the Shares free and clear
from Seller to Purchaser (“Trasnfer Agent Notification”);

 

(b) The Purchaser will have the responsibility of having the certificates
transferred into its name. the Purchaser shall be responsible for all costs
involved in such transfers. Notwithstanding the foregoing, the Seller shall
cooperate in furnishing the Purchaser with any additional information or
documents required by the Transfer Agent to effect such transfer.

 

2.18 Ownership of Stock. Seller is the sole record and beneficial owner of, and
has good and marketable title to the Shares under such Seller’s name. Seller
owns such shares of Common Stock free and clear of any charges, pledges,
options, mortgages, deeds of trust, hypothecations, security interests or other
encumbrances or restrictions (collectively, “Liens”) and upon consummation of
the transactions contemplated hereby the Purchaser purchasing such shares will
acquire good and marketable title to such shares free and clear of all Liens,
other than Liens created by such Purchaser.

 

2.19 Authorization; No Agreements. This Agreement has been duly and validly
executed and delivered by the Seller and is a legal, valid and binding
obligation of the Seller, enforceable against him in accordance with its terms.
The execution, delivery and performance by the Seller of this Agreement does not
violate any contractual restriction contained in any agreement which binds or
affects or purports to bind or affect the Seller or the Company. The Seller is
not a party to any agreement, written or oral, creating rights in respect of any
of the Shares in any third party or relating to the voting of the Shares. The
Seller is not a party to any outstanding or authorized options, warrants,
rights, calls, commitments, conversion rights, rights of exchange or other
agreements of any character, contingent or otherwise, providing for the
purchase, issuance or sale of any of the Shares or any other capital stock of
the Company, and there are no restrictions of any kind on the transfer of any of
the Shares, other than (a) restrictions on transfer imposed by the Securities
Act and (b) restrictions on transfer imposed by applicable state securities or
“blue sky” laws.

 

2.20 Consents and Approvals. The execution and delivery by Seller of this
Agreement, the performance by Seller of his obligations hereunder and the
consummation by Seller of the transactions contemplated hereby do not require
Seller to obtain any consent, approval or action of, or make any filing with or
give any notice to, any person or entity.

 



 8 

 

 

2.21 Resale Restrictions. None of the Shares have been registered under the
Securities Act, or under any state securities or “blue sky” laws of any state of
the United States, and, unless so registered, none of the Shares may be offered
or sold by the Seller, except pursuant to an effective registration statement
under the Securities Act, or pursuant to an exemption from, or in a transaction
not subject to, the registration requirements of the Securities Act and in each
case only in accordance with applicable state securities laws.

 

2.22 Original Acquisition.  The Shares represented by the Seller’s Original
Certificate were originally acquired from the Company and its affiliates, and
fully paid for his own account and not with a view to, or for sale in connection
with, any distribution, resale or public offering of such Shares or any part
thereof in violation of the Securities Act. 

 

2.23 Repayment of Debt and Obligations. On or before the Closing Date, the
Sellers shall cause the Company to satisfy all of the Company’s liabilities and
obligations, such that the Company shall have no liabilities or obligations as
of the Closing Date.

 

2.24 No Disagreements with Accountants and Lawyers. To the best of knowledge of
the Seller, tThere are no disagreements of any kind presently existing, or
reasonably anticipated by the Seller to arise, between the accountants, and
lawyers formerly or presently employed by the Company and the Company is current
with respect to any fees owed to its accountants and lawyers.

 

2.25 No Injunction. There shall not be in effect, at the Closing Date, any
injunction or other binding order of any court or other tribunal having
jurisdiction over the Sellers or the Company that prohibits the sale of the
Shares to Purchasers.

 

ARTICLE III

CLOSING DELIVERIES

 

3.01 Closing Deliveries. At least 48 hours prior to Closing (or such shorter
period as may be agreed to by the Parties in writing), the Parties shall have
made the following deliveries to the Escrow Agent:

 

(a) By the Seller:

 

(i) The documents set forth in Section 2.15 of this Agreement;

 

  (i) stock certificate or certificates, along with stock powers with signature
guarantee acceptable to the Transfer Agent, representing the Shares, endorsed in
the name of Purchaser or left blank., and such corporate authorizations as may
be required, and instructions from the Seller to the Transfer Agent to issue
stock certificate in the name of the Purchaser, upon Closing

 

  (ii) the resignation of all officers of the Company unless agreed to otherwise
by all parties in writing to be effective after Closing.

 



 9 

 

 

  (iii) the resignations of all directors of the Company and the appointment of
three new directors as designated by the Purchaser, to be effective after
Closing.

 

  (iv) true and correct copies of all of the business and corporate records of
the Company, including but not limited to correspondence files, bank statements,
checkbooks, savings account books, minutes of stockholder and directors’
meetings or consents, financial statements, stockholder listings, stock transfer
records, agreements, tax returns and contracts that exist;

 

  (v) true and correct copies of the original stock purchase agreements that the
Seller acquired their Shares from the Company; and

 

  (vi) such other documents and records of the Company as may be reasonably
required by the Purchaser.

 

  (vii) Current transfer agent’s confirmation letter that it has received copies
of all documents required to transfer the Shares free and clear of any
encumbrances or liens from the Seller to the Purchaser;

 

  (viii) Officer Certificate. The Seller shall request that the Company shall
delivered to the Purchaser a certificate, executed by its Chief Executive
Officer or its Chief Financial Officer, dated as of the Closing Date, certifying
that there are no outstanding liabilities, obligations or indebtedness of the
Company that will not be satisfied at Closing.

 

  (ix) The Seller shall request that the Company deliver to the Purchaser a
certificate certifying that (i) the current version of the Articles of
Incorporation and Bylaws of the Company and certifying that the Articles of
incorporation have not been amended since the date(s) of the Florida Certificate
and that no event has occurred since the date of issuance of the Florida
Certificate that would adversely affect the Company’s corporate good standing.

 

(b) By the Purchaser:

 

  (i) wire transfer to the Escrow Agent of $345,000.00, representing the balance
of the payment for the Purchase Price for the Shares.

 



 10 

 

 

ARTICLE IV

INVESTMENT REPRESENTATIONS AND WARRANTIES AND COVENANTS

OF THE PURCHASER

 

The Purchaser represents and warrants to and covenants with the Seller as
follows:

 

4.01 Transfer Restrictions. The Purchaser agrees that the Shares being acquired
pursuant to this Agreement may be sold, pledged, assigned, hypothecated or
otherwise transferred, with or without consideration (a “Transfer”) only
pursuant to an effective registration statement under the Securities Act or
pursuant to an exemption from registration under Securities Act.

 

4.02 Investment Intent. The Purchaser is acquiring the Shares for its own
account for investment, and not with a view toward distribution thereof.

 

4.03 No Advertisement. The Purchaser acknowledges that the Shares have been
offered to the Purchaser in direct communication between the Purchaser and the
Seller, and not through any advertisement of any kind.

 

4.04 Knowledge and Experience. The Purchaser acknowledges it has been encouraged
to seek its own legal and financial counsel to assist in evaluating this
purchase.  The Purchaser acknowledges that the Seller have given the Purchaser
and its attorneys and advisors access to all information relating to the
Company’s business that the Purchaser has requested.  The Purchaser acknowledges
that it has sufficient business and financial experience and knowledge
concerning the affairs and conditions of the Company in order to make a reasoned
decision as to this purchase of the Shares and is capable of evaluating the
merits and risks of such purchase.

 

4.05 Restrictions on Transferability.

 

(a) The Purchaser is aware of the restrictions on transferability of the Shares
and further understands that some or all of the certificates may bear a legend
similar to the following:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
IN RELIANCE UPON THE EXEMPTION FROM REGISTRATION PROVIDED IN SECTIONS 4(a) (1)
AND 4(a) (2) AND/OR REGULATION D UNDER THE SECURITIES ACT. AS SUCH, THE PURCHASE
OF THESE SECURITIES WAS MADE WITH THE INTENT OF INVESTMENT AND NOT WITH A VIEW
TO DISTRIBUTION THEREOF. THEREFORE, ANY SUBSEQUENT TRANSFER OF THESE SECURITIES
OR ANY INTEREST THEREIN WILL BE UNLAWFUL UNLESS THEY ARE REGISTERED UNDER THE
SECURITIES ACT OR UNLESS AN EXEMPTION FROM REGISTRATION IS AVAILABLE.

 

(b) The Purchaser understands that the Shares may only be disposed of pursuant
to either (i) an effective registration statement under the Securities Act, or
(ii) an exemption from the registration requirements of the Securities Act.

 

(c) Neither the Company nor the Seller have filed such a registration statement
with the SEC or any state authorities nor agreed to do so, nor contemplates
doing so in the future for the Shares or any other securities of the Company,
and in the absence of such a registration statement or exemption, the Purchaser
may have to hold the Shares indefinitely and may be unable to liquidate them in
case of an emergency.

 

4.06 Future Business of the Company. The Purchaser represents that after the
Closing the Purchaser will either carry on the existing business of the Company
or enter into a new business.  After the Closing, the Purchaser covenants not to
manipulate or participate in a manipulating the Share price of the Company in a
“pump and dump” scheme.

 



 11 

 

 

4.07 Current Report on Form 8-K. Following the Closing, the Company shall timely
file and the Purchaser shall cause the Company to timely file a Current Report
on Form 8-K with the SEC, disclosing the acquisition of the Shares by the
Purchaser, the change of control of the Company, all changes to the board of
directors and officers of the Company and all such additional disclosure as is
required on such report pursuant to the SEC’s rules and regulations.

 

4.08 The Purchaser and the Company, after Closing, will have the full
responsibility to prepare and file the Form 10Q with the SEC, for the period
ending September 30, 2017.

 

Seller agrees to assist the Purchaser by supplying information needed and
Company in filing the Form 10Q.

 

4.09 Anti-Money Laundering, Anti-Corruption and Anti-Terrorism Laws. The
Purchaser confirms that the funds representing the Purchase Price will not
represent proceeds of a crime for the purpose of any applicable anti-money
laundering or anti-terrorist legislation, regulation or guideline and the
Purchaser is in compliance with, and has not previously violated, the United
States of America Patriot Act of 2001, as amended through the date of this
Agreement, to the extent applicable to the Purchaser and all other applicable
anti-money laundering, anti-corruption and anti-terrorism laws and regulations.

 

ARTICLE V

INDEMNIFICATION

 

5.01 Indemnification. From and after the Closing, the Parties, jointly and
severally, agree to indemnify the other against all actual losses, damages and
expenses caused by (a) any inaccuracy in any of the representations and
warranties of the Seller pursuant to this Agreement or in any certificate
delivered by the Seller pursuant to this Agreement, or any material breach of
this Agreement by them or any material misrepresentation contained herein; or
(b) any misstatement of a material fact or omission to state a material fact
required to be stated herein or necessary to make the statements herein not
misleading.

 

5.02 Indemnification Non-Exclusive. The foregoing indemnification provision is
in addition to, and not derogation of any statutory, equitable or common law
remedy any party may have for breach of representation, warranty, covenant or
agreement.

 

5.03 Survival. All representations and warranties of the Parties made hereunder
shall be true as of the date of Closing and shall survive the Closing.

 

ARTICLE VI

MISCELLANEOUS

 

6.01 Captions and Headings. The Article, Section and Subsection headings
throughout this Agreement are for convenience and reference only, and shall in
no way be deemed to define, limit, or add to the meaning of any provision of
this Agreement.

 



 12 

 

 

6.02 Amendments Oral Change. This Agreement and any provision hereof, may not be
waived, changed, modified, or discharged, orally, but only by an agreement in
writing signed by the Party against whom enforcement of any waiver, change,
modification, or discharge is sought.

 

6.03 No Waiver. Except as otherwise expressly provided herein, no waiver of any
covenant, condition, or provision of this Agreement shall be deemed to have been
made unless expressly in writing and signed by the Party against whom such
waiver is charged; and (a) the failure of any Party to insist in any one or more
cases upon the performance of any of the provisions, covenants, or conditions of
this Agreement or to exercise any option herein contained shall not be construed
as a waiver or relinquishment for the future of any such provisions, covenants,
or conditions, (b) the acceptance of performance of anything required by this
Agreement to be performed with knowledge of the breach or failure of a covenant,
condition, or provision hereof shall not be deemed a waiver of such breach or
failure; and (b) no waiver by any Party of one breach by another Party shall be
construed as a waiver with respect to any other or subsequent breach.

 

6.04 Entire Agreement. This Agreement, including the Exhibits and Schedules
hereto, contain the entire Agreement and understanding between the Parties
hereto, and supersede all prior agreements and understandings.

 

6.05 Partial Invalidity. In the event that any condition, covenant, or other
provision of this Agreement is held to be invalid or void by any court of
competent jurisdiction, it shall be deemed severable from the remainder of this
Agreement and shall in no way affect any other condition, covenant or other
provision of the Agreement.  If such condition, covenant, or other provision is
held to be invalid due to its scope or breadth, it is agreed that it shall be
deemed to remain valid to the extent permitted by law.

 

6.06 Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Facsimile, .PDF or other
electronic signatures will be acceptable to all parties.

 

6.07 Notices. All notices, requests, demands, and other communications under
this Agreement shall be in writing, shall be (a) sent by personal delivery or
recognized overnight courier; (b) effective upon receipt; and (c) transmitted to
the Parties at the following addresses:

 



If to the Seller: Andy Z. Fan   9030 W. Sahara Avenue, #217   Las Vegas, NV
89117   Phone:  702-576-1187   Email: andyfan8@yahoo.com     If to the
Purchaser: Yap Nee Seng   c/o Yue Cao, Esq   Law Office of Yue & Associates,P.C.
  7700 Irvine Center Drive, Suite 800   Irvine, CA 92618   Phone:  617-312-1708
  Email:  ycao@yueuslaw.com

 



 13 

 

 

Any Party may change its address by notice given to the other Party or Parties
pursuant to the terms of this Section 6.07.

 

6.08 Binding Effect. This Agreement shall inure to and be binding upon the
Parties and their respective (as applicable) heirs, executors, personal
representatives, successors and assigns.

 

6.09 Mutual Cooperation. The Parties shall cooperate with each other to achieve
the purpose of this Agreement, and shall execute such other and further
documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein.

 

6.10 Governing Law. This Agreement and the rights of the Parties hereunder shall
be governed by and construed in accordance with the Laws of the State of Florida
(regardless of its conflict of laws principles), including all matters of
construction, validity, performance and enforcement and without giving effect to
the principles of conflict of laws.

 

6.11 Exclusive Jurisdiction and Venue. The Parties hereby expressly and
irrevocably agree that any suit or proceeding arising directly and/or indirectly
pursuant to or under this Agreement shall be brought solely in a federal or
state court located in Florida. By execution hereof, the Parties hereby consent
and irrevocably submit to the in personam jurisdiction of the federal and state
courts located in the Florida and agree that any process in any such action may
be served upon any of them personally, or by certified mail, return receipt
requested, with the same full force and effect as if personally served upon
them. The Parties expressly and irrevocably waive any claim that any such
jurisdiction is not a convenient forum for any such suit or proceeding and any
defense or lack of in personam jurisdiction with respect thereto.

 

6.12 Attorneys Fees. In the event any Party hereto shall commence legal
proceedings against the other to interpret, enforce or otherwise arising from
this Agreement, the prevailing Party in any such proceeding shall be entitled to
recover from the non-prevailing Party its costs of suit, including reasonable
attorneys’ fees and costs, at both the trial and appellate levels.

 

 14 

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties as of
the date first written above.

 

  THE SELLER:       ANDY Z. FAN       /s/ Andy Fan   Andy Z. Fan       THE
PURCHASER:         YAP NEE SENG       /s/ Yap Nee Seng   Yap Nee Seng

 

 15 

 

 

Scheduel A

 

Outstanding Liabliites To Be Paid and Cancelled Upon Closing

 

1. Convertible Promissory Note between Sichuan Leaders Petrochemical Company and
Venturevest Capital Corporation, dated May 311, 2017 in the amount of $6,000.00

 

2. Convertible Promissory Note between Sichuan Leaders Petrochemical Company and
Venturevest Capital Corporation dated June 14, 2017 in the amount of$8,690.00

 

3. Convertible Promissory Note betweenSichuan Leaders Petrochemical Company and
Venturevest Capital Corporation dated July 31, 2017 in the amount of $7,680.00

 

 

16

 

 

